             Case 20-02637                   Doc          Filed 12/11/20                Entered 12/11/20 11:51:02                           Desc Main
                                                              Document                  Page 1 of 7

Fill in this information to identify the case:

Debtor 1
                           Timothy G Montalvo

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              20-02637



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Nationstar Mortgage LLC d/b/a Mr. Cooper                                  Court claim no. (if known):           6


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       7925                                             Must be at least 21 days after            02/01/2021
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                         $1,798.35
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $599.69                                        New escrow payment:        $532.70


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                    %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
            Case 20-02637                 Doc       Filed 12/11/20                 Entered 12/11/20 11:51:02               Desc Main
                                                        Document                   Page 2 of 7



Debtor 1            Timothy G Montalvo                                                        Case number (if known)   20-02637
                    First Name    Middle Name             Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Brenda Likavec                                                                           Date        12/11/2020
    Signature



Print                  Brenda Likavec                                                                Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-One@il.cslegal.com

                                                                                                                                        File #14-19-03140




Official Form 410S1                                                Notice of Mortgage Payment Change                                      page 2
    Case 20-02637           Doc       Filed 12/11/20   Entered 12/11/20 11:51:02   Desc Main
                                          Document     Page 3 of 7

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
December 11, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on December 11, 2020.

Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by
electronic notice through ECF
Timothy G Montalvo , Debtor(s), 6978 West Cleveland St., Niles, IL 60714
David H Cutler, Attorney for Debtor(s), 4131 Main St., Skokie, IL 60076 by electronic notice through
ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Brenda Likavec


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-19-03140

NOTE: This law firm is a debt collector.
page1
2567                  Case 20-02637               Doc       Filed 12/11/20            Entered 12/11/20 11:51:02 Desc Main
                                                                Document              Page  4 of 7
                                                                                        11/30/2020       OUR INFO
                                            PO Box 818060                                                           ONLINE
                                            5801 Postal Road                                                        www.mrcooper.com
                                            Cleveland, OH 44181
                                                                                                                    YOUR INFO
                                                                                                                    CASE NUMBER
                                           PERSONAL INFORMATION REDACTED

                                                                                                                    LOAN NUMBER
        TIMOTHY G MONTALVO
        6978 W CLEVELAND ST
                                                                                                                    PROPERTY ADDRESS
        NILES,IL 60714
                                                                                                                    6978 W CLEVELAND ST
                                                                                                                    NILES,IL 60714




        Dear TIMOTHY G MONTALVO,

        Why am I receiving this letter?
        An annual escrow analysis was performed on the above referenced account.

        What do I need to know?
        Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
        statement is for informational purposes only and should not be construed as an attempt to collect a debt.

        What do I need to do?
        If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
        attorney’s name, address and telephone number to us.

        If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
        (CT). Visit us on the web at www.mrcooper.com for more information.

        Sincerely,

        Mr. Cooper
        Bankruptcy Department

        Enclosure: Annual Escrow Account Disclosure Statement




        Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
        Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
        recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
        discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
        debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
        obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
        attempt to collect against the borrower personally or an attempt to revive personal liability.
        If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
        loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
        attempt to collect a debt from you personally.
Case 20-02637   Doc   Filed 12/11/20   Entered 12/11/20 11:51:02   Desc Main
                          Document     Page 5 of 7
              Case 20-02637               Doc        Filed 12/11/20             Entered 12/11/20 11:51:02 Desc Main
                                                         Document               Page 6 Escrow
                                                                                       of 7    Account Disclosure Statement
                                     PO Box 818060
                                     5801 Postal Road                                       Customer Service: 888-480-2432
                                     Cleveland, OH 44181                                    Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                            Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                            to 12 p.m. (CT)

                                                                                            Tax /Insurance: 866-825-9267
                                                                                            Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                            Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                            to 3 p.m. (ET)
TIMOTHY G MONTALVO
6978 W CLEVELAND ST                                                                         Your Loan Number:
NILES,IL 60714                                                                              Statement Date: 11/30/2020




        Why am I          Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?        shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                          taxes and insurance (unless limited by your loan documents or state law). This measure helps to void a negative balance in the
                          event of changing tax and insurance amounts.

   What does this         The escrow analysis is based on the assumption that your loan is current, and all past due payments have been made. Based on this
    mean for me?          assumption, your Escrow Account is projected to have more money than needed, resulting in a surplus of $806.25. If you are behind
                          on your payments this is not a true surplus.



        What do I         Please note that eﬀective 02/01/2021, your new total monthly payment will be $1,798.35.
       need to do?
                                                                    Current Monthly                                                      New Monthly
 Total Payment                                                                                     Payment Changes
                                                                           Payment                                                          Payment
 PRINCIPAL AND INTEREST                                                     $1,265.65                               $0.00                    $1,265.65
 ESCROW                                                                       $599.69                            ($66.99)                      $532.70
 Total Payment                                                             $1,865.34                            ($66.99)                    $1,798.35
 See below for surplus calculation

   What is a Surplus? A surplus is the diﬀerence between the lowest
                                                                  projected balance and the minimum required
   balance of your account for the coming year, as shown below. Please see second page for coming year details.
                            Minimum Required Balance                                            Lowest Projected Balance


                                      $1,065.40                                                            $1,871.65

                                                            Surplus Amount $806.25
                                      Please see the Coming Year Projections table on the back for more details.
 Escrow Payment                                                     Current Annual                                                 Anticipated Annual
                                                                                                    Annual Change
 Breakdown                                                             Disbursement                                                     Disbursement
 COUNTY TAX                                                                   $6,102.26                     ($823.82)                         $5,278.44
 HAZARD SFR                                                                   $1,094.00                         $20.00                        $1,114.00
 Annual Total                                                                $7,196.26                     ($803.82)                         $6,392.44
 If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance
 provider. For more information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess,
or recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this
communication shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal
liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
attempt to collect a debt from you personally.
                Case 20-02637                Doc         Filed 12/11/20              Entered 12/11/20 11:51:02                Desc Main
                                                             Document                Page 7 of 7
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                             INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed          ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected             ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                        ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                             ● Premium refund received
                                                          ● New tax escrow requirement paid                 ● New insurance escrow requirement paid
                                                                                                            ● Force placed insurance premium paid

                                            Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 02/20 through 01/21. This statement
itemizes your actual escrow account transactions since your previous analysis statement or initial
disclosure, and projects payments, disbursements, and balances for the coming year. The projections from your
previous escrow analysis are included with the actual payments and disbursements for the prior year. By comparing the actual
escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside anamount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure suﬃcient funds are available to pay your taxes and/or insurance for the
coming year. Under Federal Law (RESPA), the lowest monthly balance in your escrow account should be no less than
$1,065.40 or 1/6th of the total annual projected disbursement from your escrow account, unless your mortgage documents or
state law speciﬁesotherwise. Your projected estimated lowest account balance of $1,871.65 will be reached in February 2021.
When the minimum required balance is subtracted from your lowest projected balance, an Escrow Surplus results in the amount
of $806.25. These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your
bankruptcy ﬁling date are included in your bankruptcy plan and will be paid in the plan. This analysis considers
insurance, taxes and other amounts that will come due after the ﬁling of your bankruptcy case.
            Projected         Actual            Projected                Actual                      Description                Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                               Balance            Balance
                                                                                                        Start                   $3,884.35           $3,891.35
 02/20        $599.69         $1,199.38                    $0.00            $3,356.24*      *        COUNTY TAX                    $4,484.04         $1,734.49
 03/20        $599.69           $0.00                  $3,884.35                 $0.00               COUNTY TAX                    $1,199.38         $1,734.49
 04/20        $599.69          $599.69                     $0.00                 $0.00                                             $1,799.07         $2,334.18
 05/20        $599.69           $0.00                      $0.00                 $0.00                                             $2,398.76         $2,334.18
 06/20        $599.69         $1,199.38*                   $0.00                 $0.00                                             $2,998.45         $3,533.56
 07/20        $599.69           $0.00                      $0.00            $1,922.20*      *        COUNTY TAX                    $3,598.14          $1,611.36
 08/20        $599.69         $1,199.38                $2,217.91                 $0.00               COUNTY TAX                    $1,979.92         $2,810.74
 09/20        $599.69           $0.00                      $0.00                 $0.00                                             $2,579.61         $2,810.74
 10/20        $599.69         $1,199.38                $1,094.00            $1,114.00*      *        HAZARD SFR                    $2,085.30         $2,896.12
 11/20        $599.69         $599.69E                     $0.00                 $0.00                                             $2,684.99         $3,495.81
 12/20        $599.69         $599.69E                     $0.00                 $0.00                                             $3,284.68         $4,095.50
 01/21        $599.69         $599.69E                     $0.00                 $0.00                                             $3,884.37         $4,695.19
 Total        $7,196.28       $7,196.28               $7,196.26             $6,392.44                   Total                     $3,884.37         $4,695.19
            Projected                           Projected                                                                         Current       Required
            Payment                           Disbursement                                           Description                  Balance        Balance
 Month                                                                                                                                          Projected
                                                                                                        Start                    $4,695.19          $3,888.94
 02/21          $532.70                                $3,356.24                                     COUNTY TAX                    $1,871.65        $1,065.40<
 03/21          $532.70                                    $0.00                                                                   $2,404.35          $1,598.10
 04/21          $532.70                                    $0.00                                                                   $2,937.05         $2,130.80
 05/21          $532.70                                    $0.00                                                                   $3,469.75         $2,663.50
 06/21          $532.70                                    $0.00                                                                   $4,002.45         $3,196.20
 07/21          $532.70                                $1,922.20                                     COUNTY TAX                    $2,612.95         $1,806.70
 08/21          $532.70                                    $0.00                                                                   $3,145.65         $2,339.40
 09/21          $532.70                                    $0.00                                                                   $3,678.35         $2,872.10
 10/21          $532.70                                $1,114.00                                     HAZARD SFR                    $3,097.05         $2,290.80
 11/21          $532.70                                    $0.00                                                                   $3,629.75         $2,823.50
 12/21          $532.70                                    $0.00                                                                   $4,162.45         $3,356.20
 01/22          $532.70                                    $0.00                                                                   $4,695.15         $3,888.90
 Total       $6,392.40                                $6,392.44                                         Total                     $4,695.15         $3,888.90
Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account
Disclosure Statement may contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the
escrow funds listed on the proof of claim to be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach
the minimum required balance for the escrow account as allowed under the loan documents and applicable non-bankruptcy law. The credit
may not represent the total outstanding amount of escrow funds owed in the proof of claim but ensures that any escrow funds listed on the
proof of claim to be paid through the plan will not be collected through the escrow shortage or surplus listed in the Annual Escrow Account
Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required
minimum account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next
escrow analysis cycle. However, you should keep this statement for your own records for comparison. If a previous escrow
analysis statement was sent to you by your previous servicer, please refer to that statement for comparison purposes. If you have
any questions, please call Alberto Enriquez at 866-316-2432. Our hours of operation are Monday through Friday from 8 a.m. to 5
p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.

/td>
